Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 18-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/19/2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-12, 15-17, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sekino (US 2013/0307265) in view of Chohan (US 5,002,316).
In regard to claims 1, 3, 6-8, 10, 12, 16, and 25, Sekino discloses a pipe coupling for connecting a pipe, comprising a pipe (Fig. 1, pipe 11), a pipe union (Fig. 1, 20) with a stop surface in the longitudinal direction (Figs. 1 and 8, stop surface of inside of 21 shown in Fig. 8 that abuts pipe 11 shown in Fig. 11), and a clamping element (Fig. 1, 30), wherein the pipe exhibits at least one connecting section (Fig. 1, at 21a is a connection section) and a terminal abutting face (Fig. 1, face of 11 at 21a), wherein the connecting section is formed in an end region of the pipe (Fig. 1), wherein the connecting section exhibits at least one sealing surface (Fig. 1, surface of 11 inclined towards 21a) inclined relative to a longitudinal axis of the pipe (Fig. 1), the pipe union exhibits a receiving section (Fig. 1, section at 21a is a receiving section for 11) for insertion of at least a part of the connecting section (Fig. 1), wherein a sealing connection between the pipe and the pipe union (Fig. 1, sealing connection at 21a) is created in that the connecting section is clamped between the pipe union and the clamping element (Fig. 1);
Sekino does not expressly disclose the abutting face having a sealing protrusion that includes a first flank with at least one radius, a convex curve, and continuously transitions in to the sealing surface and a second flank with at least one radius or a concave curve that approach one another in a direction of a peak;

In the related field of pipe couplings with a nut connection, Chohan teaches a clamping element (Fig. 4, 44) connected to a pipe union (Fig. 4, 46) to join a tubular component (Fig. 4, locking collar 42 meets the definition of a pipe such that it conveys fluid through a bore at 48) having a sealing protrusion (Fig. 4, protrusion of 42 defined by 52, 54, 56, and 58) that includes a first flank (Fig. 4, at 58) with at least one radius (Fig. 4, 58 has at least one radius that defines a curve), a convex curve (Fig. 4, 58 is a convex curve), and continuously transitions in to a sealing surface (Fig. 4, 58 transitions into a sealing surface that abuts 44 towards 52) and a second flank (Fig. 4, 56) with at least one radius (Fig. 4, 56 has at least one radius that defines a curve) or a concave curve (Fig. 4, 56 is a concave curve) that approach one another in a direction of a peak (Fig. 4, 58 and 56 are two curves that approach one another to form a peak between 58 and 56);
 the sealing protrusion is formed in an edge area (Fig. 4) of an abutting face (Fig. 4, abutting face adjacent to 56 towards 66) at a radially outlying area (Fig. 4, indicated protrusion is formed at an end of 42 which is an edge area of 42) and the sealing protrusion contacting a stop surface (Fig. 4, stop surface of 46 contacting the indicated protrusion of 42) in the assembled state of the pipe coupling (Fig. 4).
In regard to claims 12 and 25, Chohan does not expressly disclose the sealing protrusion is formed by plastic deformation of the pipe, however, even though product-by-process claims are limited by and defined by the process, determination of In re Thorpe, 227 USPQ 964. Therefore, as the limitation of “plastic deformation” does not impart a physical limitation which differentiates over the prior art, therefore the protrusion of Chohan is considered as reading on the limitation "formed by plastic deformation".
It would have been obvious to one having ordinary skill in the art to have modified the sealing surface of the pipe of Sekino to include a protrusion defined by a concave and convex curve in order to have the advantage of a cantilever lip design capable of withstanding high internal pressures as taught by Chohan in 2:22-27 and 2:41-68.
In regard to claim 2, Sekino and Chohan discloses the pipe coupling in accordance with claim 1, and Sekino further discloses the sealing surface comprises at least one first section which has a truncated cone shape and is inclined at an angle (Fig. 1, inclined surface of 11 adjacent to 21a is a truncated cone shape that defines a first section), the sealing surface including at least one second section (Fig. 1, end of 11 adjacent to the indicated first section which also defines the edge that abuts 20) adjoining the first section in a direction of the end region of the pipe (Fig. 1), and the second section exhibiting at least one radius (Fig. 1, edge of 11 that abuts 20 
In regard to claims 4 and 5, Sekino and Chohan discloses the pipe coupling in accordance with claim 3, and Chohan further teaches the first flank and the second flank include an angle of less than 120° over an entire height of the sealing protrusion; and
the first flank and the second flank include an angle at the peak of the sealing protrusion that is between 40° and 50° (See image below and in 4:63-68 discloses angles between 29° and 51°, if the angle is 45° then the first flank angle and the second flank angle is less than 120° over an entire height of the sealing protrusion and include an angle at the peak of the sealing protrusion that is between 40° and 50° similar to the applicant’s invention shown in Fig. 3a of the drawings and in [0019] of the specification that discloses the first flank and the second flank include the angle epsilon which is the angle between the two flanks).
It would have been obvious to one having ordinary skill in the art to have modified the sealing surface of the pipe of Sekino to include a protrusion defined by a concave and convex curve and to have flank angles less than 120° and between 40° and 50° in order to have the advantage of a cantilever lip design capable of withstanding high internal pressures and versatility as taught by Chohan in 2:22-27, 2:41-68, 4:63-68, and 5:1-2.

    PNG
    media_image1.png
    623
    1011
    media_image1.png
    Greyscale

In regard to claim 9, Sekino and Chohan discloses the pipe coupling in accordance with claim 1, but does not expressly disclose the sealing protrusion has a height between 0.3 mm and 0.5 mm and/or a width at the base between 0.5 mm and 0.9 mm.  
While Sekino and Chohan do not expressly disclose the sealing protrusion has a height between 0.3 mm and 0.5 mm and/or a width at the base between 0.5 mm and 0.9 mm; the height and width may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters. 
It would have been obvious to one having ordinary skill in the art to have modified Sekino in view of Chohan to have the sealing protrusion that has a height between 0.3 mm and 0.5 mm and/or a width at the base between 0.5 mm and 0.9 mm, as the height and width may be optimized to the desired operational parameters through the use of routine experimentation to have the advantage of a flexible seal. A 
In regard to claim 11, Sekino and Chohan discloses the pipe coupling in accordance with claim 1, and Sekino further discloses the abutting face is inclined at an angle between 50° and 90° (Fig. 16 and see image below, in [0108] discloses a ring angle between 20 degrees and 35 degrees relative to the longitudinal axis as shown in Fig. 16 and also corresponds with the indicated sealing surface angle, therefore the abutting face would be inclined at 70 degrees relative to the longitudinal axis).

    PNG
    media_image2.png
    393
    777
    media_image2.png
    Greyscale

In regard to claim 15, Sekino and Chohan discloses the pipe coupling in accordance with claim 2, and Sekino further discloses the pipe union has an opposing sealing surface (Fig. 1, sealing surface opposite of the indicated sealing surface of pipe 11) in the receiving section (Fig. 1), that the opposing sealing surface has at least one truncated cone-shaped first section that is inclined at an angle (Fig. 1, sealing surface opposite of the indicated sealing surface of 11 is inclined at an angle which can interpreted as a first section), that the opposing sealing surface has at least one second 
In regard to claim 17, Sekino and Chohan discloses the pipe coupling in accordance with claim 1, but does not expressly disclose the peak of the sealing protrusion has a diameter which corresponds to 88% to 99%.
While Chohan do not expressly disclose the peak of the sealing protrusion has a diameter which corresponds to 88% to 99%; the diameter may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.  
It would have been obvious to one having ordinary skill in the art to have modified Chohan to have the peak of the sealing protrusion has a diameter which corresponds to 88% to 99%, as the diameter may be optimized to the desired operational parameters through the use of routine experimentation to have the advantage of a flexible seal. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.


Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sekino (US 2013/0307265) in view of Chohan (US 5,002,316) and further in view of Seifert et al. (US 2010/0194096 hereinafter “Seifert”).
In regard to claims 13 and 14, Sekino and Chohan discloses the pipe coupling in accordance with claim 1, and Chohan teaches a smooth area (Fig. 5, surface at 68 of 40) but does not expressly disclose the at least one smooth area having a surface roughness that is less than a surface roughness of at least one area of the sealing surface adjacent to the smooth area and the surface roughness is reduced by at least 50% in relation to the initial values in the smooth area.  
In the related field of pipe couplings with a nut connection, Seifert teaches an abutting convex portion of a tubular member (Fig. 2, 132) clamped by a nut coated with a softer metal to reduce the surface roughness by about 50% (in [0027]). 
It would have been obvious to one having ordinary skill in the art to have modified the smooth area of the protrusion of Chohan to have a reduced surface roughness by about 50% in order to have the advantage of a better surface finish and having tighter tolerances as taught by Seifert in [0027].

Response to Arguments
Applicant's arguments filed 2/09/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that the tube material of Sekino is limited to plastics and not metal like Chohan, however, in [0073] of Sekino discloses that the material is not limited to plastics and “the tube 11, a material is used which is not only In re Leshin, 125 USPQ 416. 
In response to applicant’s argument that one of ordinary skill in the art would not have included the cantilever lip of Chohan at the end of the tube of Sekino, however, the end of the tube 11 of Sekino is press-fitted into the groove near 21a which supports the seal of the coupling as shown. Therefore, one of ordinary skill in the art would have at least considered the protrusion of Chohan which is similar to the applicant’s invention that protrudes at a corner-end of a tube to provide an additional seal for high-pressure applications. 
In response to applicant’s argument that the protrusion of Chohan is not a “local prominence”, however, “a local prominence” is interpreted as a nearby protrusion under broadest reasonable interpretation. Additionally, see https://www.merriam-webster.com/dictionary/prominent which defines prominence as a standing out or projecting beyond a surface or line. Therefore, the cantilever lip of Chohan meets the limitation of “a local prominence” such that the lip projects outward, stands out, and projects beyond the abutting face similar to the applicant’s invention that protrudes outward near the end of the pipe.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223.  The examiner can normally be reached on Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3664.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/W.S.C./Examiner, Art Unit 3679 

/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679